DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II, claim(s) 23-27 in the reply filed on 3/17/2021 is acknowledged.
The requirement is therefore made FINAL.
The examined claims are Claims 21, 23-27, 30, and 37-39.


 Response to Amendment
The preliminary amendment filed 3/29/2021 amending Claim 23 and withdrawing Claims 21, 22, and 28-39 is acknowledged. However, it is noted that the examined claims are Claims 21, 23-27, 30, and 37-39, so the status identifier of Claims 21, 30, and 37-39 must be corrected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Some of the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding Claim 25, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 26 recites the limitation "the step of computing a track completeness" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no step of “computing a track completeness” in Claim 21 and it is unclear if the applicant refers to one of the previous steps, or if it is defining a new step. Further, the limitation does not specify what additional elements that step has, i.e. appears to be an incomplete sentence. Clarification and correction is required.
Claim 27 recites the limitation "the step of checking a two-dimensional distribution of the classified feature intensities relative to a convex envelope of the measuring locations with above-threshold feature intensity" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. There is no step of “checking a two-dimensional distribution…” in Claim 21 and it is unclear if the applicant refers to one of the previous steps, or if it is defining a new step. Further, the limitation does not specify what additional elements that step has, i.e. appears to be an incomplete sentence. Clarification and correction is required.
Regarding Claim 27, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 38 does not recite any elements to allow execution of the method of Claim 21.
Regarding Claim 39, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Moreover, the consecutive and/or in the claim make it difficult to understand. Further it is unclear what the claim is actually drawn to. Under BRI, one possibility would be a sensor unit having a sensor, wherein the sensor unit is configured to execute a method. Did the applicant really mean to claim such a claim?




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23-27, 30, and 37-39 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Afzal (US 2005/0100204 A1).

Regarding Independent Claim 21, Afzal discloses a method (see Fig. 13, by means of the device of Figs 1, 2) for checking the completeness and/or authenticity of value documents (Figs. 10, 10A, abstract, [0001], throughout the text) wherein at the least one value document comprises at least one machine-readable feature substance (security particles, specifics, particulars described in [0063] and [0065]-[0072]) at two locations at the least (Fig. 10A, 1150, [0103], [0120]), having the steps:

location-resolved capturing of a feature intensity with respect to the machine-readable feature intensity at several different locations of the value document (an image is recorded by means of CCD/lens system 20, [0077], [0078], [0080], [0082]; figure 13, 1262, [0137]);
location-based classification of the location-based feature intensities with the help of a threshold value ([0121]; figure 13, 1264 and 1265, [0137]);
determining location-based limits of a location distribution to be expected of the machine-readable feature substance ([0126]; figure 13, 1267 and 1268, [0137]); and
assessing a location-based distribution of the classified feature intensities (figure 13, 1270, [0137]).
Regarding Claim 23, Afzal discloses the method according to claim 21, further comprising the step of the location-resolved capturing of remission values at several different locations of the value document (pixels, [0095], [0101]-[0103]).
Regarding Claim 24, Afzal discloses the method according to claim 23, wherein the threshold value is configured as the location-dependent threshold value which is determined from a characteristic curve dependent on the remission value determined at the respective location ([0121]).
Regarding Claim 25, Afzal discloses the method according to claim 23, wherein the measuring locations of the remission values overlap with the measuring locations of 
Regarding Claim 26, Afzal discloses the method according to claim 21, wherein the step of computing a track completeness by a comparison of the number of the measuring locations having above-threshold feature intensity with the number of captured measuring locations within a convex envelope of the measuring locations having above-threshold feature intensity or, where applicable, within a convex envelope of the measuring locations having above-threshold remission value ([0126]-[0127], [0137]).
Regarding Claim 27, Afzal discloses the method according to claim 21, wherein the step of checking a two-dimensional distribution of the classified feature intensities relative to a convex envelope of the measuring locations with above-threshold feature intensity or, provided that remission values were captured, relative to a two-dimensional distribution of the measurement values of the remission measurement, wherein preferably the checking of the two-dimensional distribution of the classified measuring locations comprises a computation of a column completeness ([0126]-[0127], [0137]).
Regarding Claim 30, Afzal discloses the method according to claim 21, wherein a local authenticity of the value document is checked with the help of at least one feature value ([0137]).
Regarding Claim 37, Afzal discloses the method according to claim 21, wherein at several measuring locations respectively a combined classification is performed with consideration of data tuple associated with the measuring locations ([0086]),

Regarding Independent Claim 38, Afzal discloses a sensor for capturing a feature intensity and/or a feature value, configured for carrying out a method according to claim 21 (Figs 1, 2, and as applied to Claim 21).
Regarding Claim 39, Afzal discloses a sensor unit having a sensor, wherein the sensor is configured for capturing at the least one feature intensity, a feature value, a remission value and/or a transmission value in particular according to claim 38 and/or wherein the sensor unit is configured to execute a method (Figs 1, 2, and as applied to Claim 21).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant provided US 2009/0078886 A1 and US 2013/0088712 A1 disclose excitation of a document of value and locally-resolved detection and would also disclose the current claims in combination or alone.
US 2017/0270508 A1 and US 9,672,510 B2 disclose systems and methods for automatic image capture and processing of documents on a mobile device.
US 2021/0019976 A1 disclose a method for testing a value document having a luminescence feature involves guiding the value document past a test sensor in a transport direction.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877